


Exhibit 10.3
 


 
FIRST AMENDED AND RESTATED BREITBURN ENERGY PARTNERS L.P.
 
2006 LONG-TERM INCENTIVE PLAN
 


 
SECTION 1.     Purpose of the Plan.
 
The First Amended and Restated BreitBurn Energy Partners L.P. 2006 Long-Term
Incentive Plan (the “Plan”) has been adopted by BreitBurn GP, LLC, a Delaware
limited liability company (the “Company”), the general partner of BreitBurn
Energy Partners L.P., a Delaware limited partnership (the “Partnership”).  The
Plan is intended to promote the interests of the Partnership and the Company by
providing to Employees, Consultants and Directors incentive compensation awards
based on Units to encourage superior performance.  The Plan is also contemplated
to enhance the ability of the Company and its Affiliates to attract and retain
the services of individuals who are essential for the growth and profitability
of the Company, the Partnership and their Affiliates and to encourage them to
devote their best efforts to advancing the business of the Company, the
Partnership and their Affiliates.  The Plan amends and restates in its entirety
the BreitBurn Energy Partners L.P. 2006 Long-Term Incentive Plan which was
originally adopted as of October 9, 2006 (the “Original Plan”).
 
SECTION 2.     Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
an Other Unit-Based Award, or a Unit Award granted under the Plan, and includes
any tandem DERs granted with respect to a Phantom Unit.
 
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
 
“Board” means the Board of Directors of the Company.
 
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
 
(i)           any “person” or “group” within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of
the Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in BreitBurn Management Company, LLC, the
Company or the Partnership;
1

--------------------------------------------------------------------------------


 
(ii)           the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership;
 
(iii)           the sale or other disposition by either the Company or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company or an Affiliate of the
Company;
 
(iv)           a transaction resulting in a Person other than the Company or an
Affiliate of the Company being the general partner of the Partnership; or
 
(v)           except with respect to Other Unit-Based Awards evidenced by
“Performance Unit-Based Award Agreements” which provide for the deferral of
compensation and are subject to Section 409A of the Code (“Section 409A
Performance Unit-Based Awards”), any time at which individuals who, as of
October 29, 2009, constitute the board of directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
October 29, 2009 whose election, or nomination for election by the Partnership’s
unitholders, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board will be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as the result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.
 
 
Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any Award  which provides for the deferral of compensation
and is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code), then, to the extent required to comply with Section 409A, the
transaction or event described in clause (i), (ii), (iii), (iv) or (v) above
with respect to such Award must also constitute a “change of control event” as
defined in the Treasury Regulation §1.409A-3(i)(5).
 
For the avoidance of doubt, clause (v) of this definition shall not constitute a
“Change of Control” for purposes of any Section 409A Performance Unit-Based
Award.
 
“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.
 
“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate of either.
 
“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to each Phantom Unit subject to the Award an amount in
cash, Units and/or Phantom Units equal in value to the distributions made by the
Partnership with respect to a Unit during the period such Award is outstanding.
2

--------------------------------------------------------------------------------


 
“Director” means a member of the board of directors of the Company, the
Partnership or an Affiliate who is not an Employee or a Consultant (other than
in that individual’s capacity as a Director).
 
“Employee” means an employee of the Company or an Affiliate of the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee).  If Units
are not traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
 
“Option” means an option to purchase Units granted under the Plan.
 
“Other Unit-Based Award” means an award granted pursuant to Section 6(d) of the
Plan.
 
“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.
 
“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
 
“Phantom Unit” means a notional unit granted under the Plan that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.
 
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
 
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
 
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
3

--------------------------------------------------------------------------------


 
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
 
“Unit” means a Common Unit of the Partnership.
 
“Unit Appreciation Right” or UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.
 
“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.
 
SECTION 3.     Administration.
 
The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee.  Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate.  Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the General Partner, the Partnership,
any Affiliate, any Participant, and any beneficiary of any Award.
 
SECTION 4.     Units.
 
(a)           Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is 10% of the outstanding number of Common Units on December 26,
2007.  Units withheld from an Award to either satisfy the Company’s or an
Affiliate’s tax withholding obligations with respect to the Award or pay the
exercise price of an Award shall not be considered to be Units delivered under
the Plan for this purpose.  If any Award is forfeited, cancelled, exercised,
paid, or otherwise terminates or expires without the actual delivery of Units
pursuant to such Award (the grant of Restricted Units is not a delivery of Units
for this purpose), the Units subject to such Award shall again be available for
Awards under the Plan.  There shall not be any limitation on the number of
Awards that may be paid in cash.
4

--------------------------------------------------------------------------------




(b)           Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
 
(c)           Anti-dilution Adjustments.  With respect to any “equity
restructuring” event that could result in an additional compensation expense to
the Company or the Partnership pursuant to the provisions of FAS 123R if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event.  With respect to any other similar event that would not result in a FAS
123R accounting charge if the adjustment to Awards with respect to such event
were subject to discretionary action, the Committee shall have complete
discretion to adjust Awards in such manner as it deems appropriate with respect
to such other event.
 
(d)           Manageco Awards.  With respect to any award granted to an
individual by BreitBurn Energy Company L.P. or an affiliate thereof prior to the
effective date of the Original Plan, which award is pursuant to a plan or an
arrangement that was assumed by BreitBurn Management Company LLC (“Manageco”) on
or prior to the effective date of the Original Plan (an “Assumed Award”), to the
extent such Assumed Award is paid or settled in Units either issued by the
Partnership or with respect to which the Partnership reimburses Manageco or the
Company for the cost of obtaining such Units, then such Units shall be deemed
delivered pursuant to this Plan for purposes of determining the total number of
Units that may be delivered under Plan Section 4(a).
 
SECTION 5.     Eligibility.
 
Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan.
 
SECTION 6.     Awards.
 
(a)           Options and UARs.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Options and/or UARs
shall be granted, the number of Units to be covered by each Option or UAR, the
exercise price therefor, the Restricted Period and other conditions and
limitations applicable to the exercise of the Option or UAR, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.
 
(i)           Exercise Price.  The exercise price per Unit purchasable under an
Option or subject to a UAR shall be determined by the Committee at the time the
Option or UAR is granted but may not be less than the Fair Market Value of a
Unit as of the date of grant of the Option or UAR.
5

--------------------------------------------------------------------------------


 
(ii)           Time and Method of Exercise.  The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option or UAR grant,
which may include, without limitation, a provision for accelerated vesting upon
the achievement of specified performance goals or other events, and the method
or methods by which payment of the exercise price with respect to an Option may
be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, withholding Units from the Award, a
“cashless-broker” exercise through procedures approved by the Company, or any
combination of the above methods, having a Fair Market Value on the exercise
date equal to the relevant exercise price.
 
(iii)           Forfeitures.  Except as otherwise provided in the terms of the
Option or UAR grant, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all unvested Options and UARs shall be forfeited by the
Participant.  The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Options or UARs.
 
(b)           Restricted Units and Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.
 
(i)           DERs.  To the extent provided by the Committee, in its discretion,
a grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee), be “reinvested” in Restricted Units or additional Phantom Units and
be subject to the same or different vesting restrictions as the tandem Phantom
Unit Award, or be subject to such other provisions or restrictions as determined
by the Committee in its discretion.  Absent a contrary provision in the grant
agreement, upon a distribution with respect to a Unit, DERs equal in value to
such distribution shall be paid promptly to the Participant in cash without
vesting restrictions.
 
(ii)           UDRs.  To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may provide that the distributions made
by the Partnership with respect to the Restricted Units shall be subject to the
same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the UDR being paid or forfeited at
the same time, as the case may be.  In addition, the Committee may provide that
such distributions be used to acquire additional Restricted Units for the
Participant.  Such additional Restricted Units may be subject to such vesting
and other terms as the Committee may proscribe.  Absent such a restriction on
the UDRs in the grant agreement, UDRs shall be paid promptly to the holder of
the Restricted Unit without vesting restrictions.
 
(iii)           Forfeitures.  Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant agreement, upon termination of a
Participant’s employment with or consulting services to the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding, unvested Restricted
Units and Phantom Units awarded the Participant shall be automatically forfeited
on such termination.  The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Restricted Units and/or
Phantom Units.
6

--------------------------------------------------------------------------------


 
(iv)           Lapse of Restrictions.
 
(A)           Phantom Units.  Upon or as soon as reasonably practical following
the vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
 
(B)           Restricted Units.  Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of Section 8(b), the Participant shall be entitled to
have the restrictions removed from his or her Unit certificate so that the
Participant then holds an unrestricted Unit.
 
(c)           Unit Awards.  Unit Awards may be granted under the Plan to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select.
 
(d)           Other Unit-Based Awards.  Other Unit-Based Awards may be granted
under the Plan to such Employees, Consultants and/or Directors as the Committee,
in its discretion, may select.  An Other Unit-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Units,
in whole or in part.  The Committee shall determine the terms and conditions of
any such Other Unit-Based Award.  Upon vesting, an Other Unit-Based Award may be
paid in cash, Common Units (including Restricted Units) or any combination
thereof as provided in the Award Agreement.
 
(e)           General.
 
(i)           Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate.  Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
 
(ii)           Limits on Transfer of Awards.
 
(A)           Except as provided in Paragraph (C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
7

--------------------------------------------------------------------------------


 
(B)           Except as provided in Paragraph (C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership or any Affiliate.
 
(C)           To the extent specifically provided by the Committee with respect
to an Option or Unit Appreciation Right, an Option or Unit Appreciation Right
may be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.
 
(iii)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee.
 
(iv)           Unit Certificates.  All certificates for Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.
 
(v)           Consideration for Grants.  Awards may be granted for such
consideration, including services, as the Committee shall determine.
 
(vi)           Delivery of Units or other Securities and Payment by Participant
of Consideration.  Notwithstanding anything in the Plan or any grant agreement
to the contrary, delivery of Units pursuant to the exercise or vesting of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the Company is not reasonably able to obtain
Units to deliver pursuant to such Award without violating applicable law or the
applicable rules or regulations of any governmental agency or authority or
securities exchange.  No Units or other securities shall be delivered pursuant
to any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award grant agreement (including, without limitation,
any exercise price or tax withholding) is received by the Company.
 
SECTION 7.     Amendment and Termination.
 
Except to the extent prohibited by applicable law:
 
(a)           Amendments to the Plan.  Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or any other
Person.
8

--------------------------------------------------------------------------------


 
(b)           Amendments to Awards.  Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant.
 
(c)           Actions Upon the Occurrence of Certain Events.  Upon the
occurrence of a Change of Control, any change in applicable law or regulation
affecting the Plan or Awards thereunder, or any change in accounting principles
affecting the financial statements of the Partnership, the Committee, in its
sole discretion, without the consent of any Participant or holder of the Award,
and on such terms and conditions as it deems appropriate, may take any one or
more of the following actions in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
an outstanding Award:
 
(A)           provide for either (i) the termination of any Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;
 
(B)           provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
 
(C)           make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting  and performance criteria included in,
outstanding Awards, or both;
 
(D)           provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
 
(E)           provide that the Award cannot be exercised or become payable after
such event, i.e., shall terminate upon such event.
 
Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
FAS 123R, the provisions in Section 4c shall control to the extent they are in
conflict with the discretionary provisions of this Section 7.
9

--------------------------------------------------------------------------------


 
SECTION 8.     General Provisions.
 
(a)           No Rights to Award.  No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants.  The terms and conditions of Awards need not be the same with
respect to each recipient.
 
(b)           Tax Withholding.  Unless other arrangements have been made that
are acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
 
(c)           No Right to Employment or Services.  The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Affiliate, continue consulting services or to remain on
the Board, as applicable.  Furthermore, the Company or an Affiliate may at any
time dismiss a Participant from employment or consulting free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan,
any Award agreement or other agreement.
 
(d)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
 
(e)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable law
or, if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.
 
(f)           Other Laws.  The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.
10

--------------------------------------------------------------------------------


 
(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
 
(h)           No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
(i)           Headings.  Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
(j)           Facility Payment.  Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.
 
(k)           Participation by Affiliates.  In making Awards to Employees
employed by an entity other than the Company, the Committee shall be acting on
behalf of the Affiliate, and to the extent the Partnership has an obligation to
reimburse the Company for compensation paid for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
 
(l)           Gender and Number.  Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.
 
(m)           Compliance with Section 409A.  Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with the requirements of Section 409A of the Internal Revenue Code.  The
applicable provisions of Section 409A and the regulations thereunder are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
 
SECTION 9.     Term of the Plan.
 
The Plan, as amended and restated, shall be effective on October 29, 2009.  The
Plan shall continue until the earliest of (i) the date terminated by the Board,
(ii) all Units available under the Plan have been paid to Participants, or (iii)
the 10th anniversary of the date on which the Original Plan was approved by the
general partner of the Partnership.  However, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.
 
11


--------------------------------------------------------------------------------
